DETAILED ACTION

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.

Response to Amendment
Applicant’s response to the last Office Action, filed on 10/27/2022 has been entered and made of record.
Claim objection is withdrawn in view of amendments.

Response to Arguments
Applicant's arguments filed on 10/27/2022 have been fully considered but they are not persuasive.
Examiner finds that the Peake reference teaches the newly amended claims in combination with the newly added Mehnert reference. See detailed analysis below.
For example, the parametric attributes are configured to be modified as taught in ¶ 0078's teaching for changing scene parameter settings and ¶ 0095's teaching for adjusting driver behavior. The system is configured to modify the scene parameters for a number of different driving scenarios including highway scenarios (Fig. 2A and 2B) and intersection scenarios (Fig. 4A and 4B). Specifically, ¶ 0036, "The randomized route may cause the training dataset generator to produce virtual data that tests autonomous vehicle behavior via a route with a number of randomly-generated aspects (e.g., random street layouts, random driving behaviors of other vehicles, etc.). In this way, the randomized route may cause the generation of robust training data by ensuring that a broad array of environments and scenarios are encountered." Also see ¶ 0068 which teaches randomizing environment characteristics, streets, or other objects or surfaces. 
Mehnert teaches a system for generating virtual training data generation for a vehicle environment. ¶ 0020 and 0021 teach that various parameters of the generated training data are chosen based on random sampling of a probability distribution. For example, ¶ 0021, “the determination of the trajectory may also take place by a random selection thereof based on a predetermined probability distribution.” Peake teaches randomizing parameters of environmental characteristics, streets, or other objects or surfaces. Mehnert teaches doing so as well and teaches that the random sampling is based on a probability distribution. This cannot be considered a non-obvious improvement in view of the relevant prior art here.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peake (US PGPub 2020/0074266) in view of Mehnert (US PGPub 2021/0078168)
Regarding claim 1, Peake discloses a computing device configured to generate training data for a machine learning system, the computing device comprising: (Peake teaches a system for automatically generating artificial training data for vehicle sensors by simulating a vehicle environment, see Abstract. ¶ 0046 teaches a device.)
a simulator configured in accordance with a sampling algorithm to create a plurality of different scenes within a scenario that is at least partially defined by one or more parametric attributes, wherein the plurality of scenes created by the simulator include one or more edge scenes and wherein the one or more parametric attributes that define respective conditions of an environment so as to at least partially define the scenario within which the plurality of different scenes are created are initially defined by a selection; and (¶ 170 and Fig. 9 teach steps for automatically generating artificial training data for vehicle sensors by simulating a vehicle environment. Step 904 teaches generating a plurality of simulated scenes. ¶ 0077, 0078 and 0094-0096 teach more details of the process including sampling a number of parameters to create thousands of virtual scenes, including changing traffic, environmental conditions, driver behavior, intersection conditions, and road obstacles. These scenes include edge scenes such as rare stop sign obstructions (¶ 0096), risky driver behavior (¶ 0094), randomized routes and driving behaviors (¶ 0036) and potholes (¶ 0073), among others. ¶ 0077 teaches that the parametric attributes are initially defined by a selection.) 
a physics engine, responsive to the simulator, configured to generate training data representative of the plurality of different scenes within the scenario including the one or more edge scenes, (Fig. 9 step 910, ¶ 0173 and 0103-0104 teach generating training data representative of the plurality of different scenes.)
wherein the physics engine is configured to modify the one or more parametric attributes that were initially defined by the selection in order to generate additional and different training data based upon another plurality of different scenes created by the simulator within another scenario that is at least partially defined by one or more parametric attributes, as modified, wherein the physics engine is configured to modify the one or more parametric attributes by random sampling of a value for a respective parametric attribute of the scenario. (The parametric attributes described above are configured to be modified as taught in ¶ 0078’s teaching for changing scene parameter settings and ¶ 0095’s teaching for adjusting driver behavior. The system is configured to modify the scene parameters for a number of different driving scenarios including highway scenarios (Fig. 2A and 2B) and intersection scenarios (Fig. 4A and 4B). See physics engine at ¶ 0073. ¶ 0078 teaches changing the scene parameters for the attributes initially defined in ¶ 0077. Specifically, ¶ 0036, "The randomized route may cause the training dataset generator to produce virtual data that tests autonomous vehicle behavior via a route with a number of randomly-generated aspects (e.g., random street layouts, random driving behaviors of other vehicles, etc.). In this way, the randomized route may cause the generation of robust training data by ensuring that a broad array of environments and scenarios are encountered." Also see ¶ 0068 which teaches randomizing environment characteristics, streets, or other objects or surfaces. These attributes are adjusted by random sampling of a value according to a random probability distribution.)
Peake does not expressly disclose that all of its cited teachings on simulated vehicle environments (as disclosed in Figs. 2A, 2B, 4A and 4B) are disclosed in the same embodiment. That is, Peake doesn’t expressly disclose, in the same embodiment, simulating one vehicle environment (such as those in Figs. 2A, 2B, 4A and 4B), modifying the parameters of that simulation and then simulating a new vehicle environment. As noted above, Peake does teach modifying the parameters within a given simulated vehicle environment, as taught in ¶ 0078’s teaching for changing scene parameter settings and ¶ 0095’s teaching for adjusting driver behavior. It would have been obvious to one of ordinary skill in the art to have combined Peake’s multiple teachings for vehicle environment simulation in order to provide a system capable of a variety of simulation configurations. 
In the field of virtual training data generation for a vehicle environment Mehnert teaches that said random sampling happens in accordance with a probability distribution of the respective parametric attribute. (Mehnert teaches a system for generating virtual training data generation for a vehicle environment. ¶ 0020 and 0021 teach that various parameters of the generated training data are chosen based on random sampling of a probability distribution. For example, ¶ 0021, “the determination of the trajectory may also take place by a random selection thereof based on a predetermined probability distribution”)
It would have been obvious to one of ordinary skill in the art to have combined Peake’s virtual training data generation for a vehicle environment with Mehnert’s virtual training data generation for a vehicle environment. Peake teaches randomizing parameters of environmental characteristics, streets, or other objects or surfaces. Mehnert teaches doing so as well and teaches that the random sampling is based on a probability distribution. This cannot be considered a non-obvious improvement in view of the relevant prior art here. Using known engineering design, no “fundamental” operating principle of the teachings are changed; they continue to perform the same functions as originally taught prior to being combined.
Regarding claim 2, Peake discloses the computing device according to Claim 1 wherein the physics engine is configured to generate training data representative of the scenario based upon real world data. (Fig. 9, step 910 teaches generating training data based on photo-realistic scenes. ¶ 0097 also teaches using generative adversarial networks (GANs) for generating variations in intersections based on real-world data.)
Regarding claim 3, Peake discloses the computing device according to Claim 2 wherein the simulator is configured to create the edge scene that is not represented by the real world data and that has a low probability of occurrence. (See rejection of claim 1 and its teaching for physics engine based simulation of edge scenes such as rare stop sign obstructions (¶ 0096), risky driver behavior (¶ 0094), randomized routes and driving behaviors (¶ 0036) and potholes (¶ 0073), among others. ¶ 0096 teaches individually running simulations for thousands of stop sign scenes, each one with various unique driver obstructions in front of the stop signs. Each of these thousands of individual scenes have a low probability of occurring.)
Regarding claim 4, Peake discloses the computing device according to Claim 1 wherein the physics engine is configured to generate training data representative of the scenario based on photo-realistic models to insure accuracy of textures and physical dimensions. (As above, Fig. 9, step 910 teaches generating training data based on photo-realistic scenes. ¶ 0062 teaches that photo-realistic scenes include “renderings of objects and surfaces” (physical dimensions). ¶ 0088 teaches specifying the type of object surface and ¶ 0132 teaches that the simulated sensor data in the scenes includes texture data.)
Regarding claim 5, Peake discloses the computing device according to Claim 1 wherein the one or more parametric attributes at least partially define performance or behavior within the scenario or an environment of the scenario. (As above, ¶ 0077, 0078 and 0094-0096 teach parametric attributes adjusting changing traffic behavior, environmental conditions, driver behavior, intersection conditions, and road obstacles.)
Regarding claim 6, Peake discloses the computing device according to Claim 1 wherein the one or more parametric attributes define one or more properties of one or more sensors. (Fig. 11 and ¶ 0179 teach parametric attributes adjusting vehicle sensor properties.)
Claims 7-12 are the method corresponding to the device of claims 1-6. The device necessarily contains method steps. Remaining limitations are rejected similarly. See detailed analysis above.  
Regarding claim 13, Peake discloses the method according to Claim 7 further comprising training the machine learning system with the training data representative of the plurality of different scenes within the scenario including the one or more edge scenes. (Fig. 9 step 910, ¶ 0173 and 0103-0104 teach training based on the plurality of different scenes including the edge scenes.)
Claims 14-20 are the claims for a ‘computer program product comprising a non-transitory computer readable medium’ corresponding to the device of claims 7-13. ¶  0007 teaches a computer readable medium. Remaining limitations are rejected similarly. See detailed analysis above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raphael Schwartz whose telephone number is (571)270-3822. The examiner can normally be reached Monday to Friday 9am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RAPHAEL SCHWARTZ/           Examiner, Art Unit 2661                                                                                                                                                                                             
/AMANDEEP SAINI/           Primary Examiner, Art Unit 2661